DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Remarks
In response to communication files on June 30, 2022, claims 1, 10-11, and 20 are amended and claims 9, and 19 are cancelled by applicant's request. Therefore, claims 1-8, 10-18, and 20 are presently pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyder et al (US Pub 2008/0140520) (Eff filling date of app: 2/11/2006) (Hereinafter Hyder) in view of  Wollbrand et al. (US Pub. 2010/0213253) (Eff filing date of app: 3/17/2010) (Hereinafter Wollbrand).

As to claim 1 and 11, Hyder teaches an electronic device comprising: 
a memory (see fig. 1, computer device); 
a display (see fig. 1, computer device); and 
at least one processor configured to: 
receive information regarding an electronic ticket (see p. 26, wherein electronic ticket is a coupon, and p. 18, “In addition, merchants can verify coupons through the service provider, and receive feedback of coupon redemption, sales, and any transaction data in general” and p. 24, “The consumer computing device 102 can communicate with the merchant computing device 106 in order to receive promotional materials such as coupons, redeem a coupon, perform a purchase transaction, etc.”); 
store, in the memory, the information regarding the electronic ticket (see fig 3, character 310, coupon stored in the electronic wallet and p. 31); 
determine a storage position of the electronic ticket based on the identified category of the electronic ticket (see p. 65, “In one example, a consumer can reorder the display of the coupons based on expiration date, location, etc. In another example, the consumer can for example add folders for specific types of coupons. The consumer can have a folder for restaurants, a separate folder for clothing stores, and a separate folder for music stores.”); 
display, on the display, an item corresponding to the electronic ticket at the storage position (see fig. 4, with plurality of item corresponding to the coupon and fig. 5, barcode with information); and
display, on the display, a notification associated with the electronic ticket (see p. 61, “a redeem button 422 can be provided in association with coupon 404 to allow a consumer to redeem a coupon stored in the wallet of the consumer.” and fig 4, display of coupon metadata/notification).
Hyder teaches category of the electronic ticket based on a type of the electronic ticket in p. 65, where a wallet allow categorization of coupons. But does not clearly teaches identify a category of the electronic ticket based on a type of the electronic ticket, wherein the type of the electronic ticket comprises at least two of a transportation ticket type, a coupon type, a membership card type, and a payment card type.
Wollbrand teaches all in one card, see abstract, in which he teaches identify a category of the electronic ticket based on a type of the electronic ticket, wherein the type
of the electronic ticket comprises at least two of a transportation ticket type, a coupon type, a membership card type, and a payment card type (see fig. 1, characters A11, A12 and E11;  P. 17, “The data A11, A12, E11 correspond to the data necessary for the WAIO card to work as a regular card. A11 could be a bank card, A12 could be membership card, and E11 could be electronic money. This is only examples other examples are transportation cards, identification cards and all kind of tickets. Of course you can have more than 3 types of different data.” And p. 18, “WAIO can then be used as cards are used today, i.e. for payments (credit card, bank card, cash card), to register membership points, as an ATM card etc. Examples for payment are E-money, Credit card and Bank card. Different types of member cards are possible, e.g. Points cards (like MQ card, ICA card etc.), membership cards which implies discounts (Clubs, ICA card etc.), member's cards with advance bookings (e.g. punch-tickets at a gym or solarium). Different kinds of tickets are a possibility, transportation tickets, cinema tickets etc.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Hyder by the teaching of Wollbrand, because identify a category … , would enable the method to have a display more organize for the user and to have an easy access to the user needs at that time.

As to claims 2 and 12, Hyder as modified teaches wherein the at least one processor is further configured to display, on the display, one or more other electronic tickets at the storage position (see Hyder, fig 4, coupons display).

As to claims 3 and 13, Hyder as modified teaches wherein the one or more other electronic tickets are of a same category as the electronic ticket (see Hyder, p. 65, “In one example, a consumer can reorder the display of the coupons based on expiration date, location, etc. In another example, the consumer can for example add folders for specific types of coupons. The consumer can have a folder for restaurants, a separate folder for clothing stores, and a separate folder for music stores.”).

As to claims 4 and 14, Hyder as modified teaches wherein the at least one processor is further configured to: 
display, on the display in response to a first input, a list of electronic ticket categories (see Hyder, p. 24, “In another embodiment, the consumer computing device 102 can further be configured with logic to receive input commands from the consumer to view advertisements, coupons or other material received in association with one or more merchants.”); 
receive a selection of one of the electronic ticket categories (see Hyder, p. 65, “The consumer can have a folder for restaurants, a separate folder for clothing stores, and a separate folder for music stores.”); and 
display, on the display, one or more electronic tickets associated with the selected one of the electronic ticket categories (see fig. 5).

As to claims 5 and 15, Hyder as modified teaches wherein the at least one processor is further configured to delete, in response to at least one user input, one of the electronic ticket categories from the list (see Hyder, p. 40, delete coupon).

As to claims 6 and 16, Hyder as modified teaches wherein the at least one processor is further configured to: 
receive a second input associated with an electronic ticket of the one or more electronic tickets (see Hyder, p. 24, input commands); and 
display, on the display, an image corresponding to the electronic ticket of the one or more electronic tickets (see Hyder, fig. 4, coupon display).

As to claims 7 and 17, Hyder as modified teaches wherein the image corresponding to the one or more electronic tickets includes code information (see Hyder, fig 4, character 414 and fig. 5 and p, 26, barcode, code).

As to claims 8 and 18, Hyder as modified teaches wherein, to receive the information regarding the electronic ticket, the at least one processor is further configured to detect code information associated with the electronic ticket using a camera module (see Hyder, p. 49, input or output ports, camera video).

As to claims 10 and 20, Hyder as modified teaches wherein the at least one processor is further configured to detect code information associated with the electronic ticket using a first application (see Hyder, p. 27, “can be any other client site application installed on the merchant computing device 106”); and 
display, using a second application that is different from the first application, the notification or an image corresponding to at least part of the electronic ticket (see Hyder, p. 26, “a client side software application to interact with the network server 114 for performing multiple operations. For example, the merchant computing device 106 can be configured to submit a request to the subscription service 140 in order to verify the validity of a coupon that the merchant computing device 106 has received from the consumer computing device 102.”).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164